May I at the outset
extend to you, Sir, my own and my country’s warmest
congratulations on your election to the presidency of the
General Assembly at its forty-eighth session. Your
assumption of the presidency is a singular honour for the
Caribbean Community (CARICOM). It marks the first
occasion on which a person from that region has been
elected to preside over the General Assembly. Your
presence here in the Chair therefore provides added
significance to the honour and privilege attached to the
opportunity presented to my country, also a CARICOM
State, to address this body. Knowing you as I do, Sir, I am
certain that your experience, wisdom and diplomatic skills
will guide our deliberations to successful and historic
conclusions.
Forty-eighth session - 11 October l993 17
The end of the cold war and the movement towards
democratization within the former Soviet Union and in
Eastern Europe, accompanied by the new level of entente
between the major Powers in the Security Council, have led
to a new paramountcy of this Organization in the conduct of
relations between nations. Many of the essential principles
of the Charter, too long suppressed in the presence of super-
Power rivalries, are now given the opportunity, within this
more conducive environment, to assume the importance for
which they were designed when first established as a product
of the wisdom of the founding fathers of this Organization.
The tendency towards globalization in economic, if not
in political, terms suggests an era within which consensus
and mutuality of approach will be essential for furthering
balanced and sustained global advancement. The ideal of
universality within the framework of this Organization
becomes even more important in this context. Now that the
grim obstacles which oppose the concepts of equality and
universality are being dismantled in South Africa, we are
hopeful that that country will soon be able to take its place
around this hearth of the family of nations.
It was also in furtherance of the spirit of universality
and its all-embracing purpose that Saint Lucia joined 11
other Member States of the United Nations in proposing the
inclusion of a supplementary item in the agenda aimed at
obtaining General Assembly agreement for the establishment
of an ad hoc committee to study the situation of the
Republic of China in Taiwan. That study would have
focused on the search for an equitable, rational and practical
solution that would enable the Republic of China in Taiwan
to become a full Member of the United Nations.
Unfortunately, this new but overdue initiative suffered a
temporary setback in the General Committee.
However, I find it difficult to envisage that a country of
21 million people, whose industriousness has contributed to
making their country the fourteenth-largest trading nation in
the world, can continue to be impeded from becoming a
Member of this Organization, where they will be afforded
the opportunity to discharge their international obligations
more fully. In keeping with its belief in the concept of
universality, Saint Lucia gives support to the Government
and people of the Republic of China in Taiwan in their
aspiration to become full Members of this world
Organization.
For many years now, the problems associated with the
Middle East have been considered intractable. That
unforgettable handshake, beamed to us in Saint Lucia live by
the wonders of satellite technology, was for us as much a
symbol of relief as it was a signal of hope - relief that it
perhaps marked the beginning of the end of the bloodshed,
suffering and hostility which have so plagued that region,
and hope that their end would bring us one step farther
along the path towards global cooperation through which the
future of humanity may eventually be rescued from a world
which has hitherto been seemingly drifting towards self-
destruction. My country wishes to convey its
congratulations to Prime Minister Yitzhak Rabin and
Chairman Yasser Arafat on this bold and courageous step in
the cause of peace against odds which, until then, seemed
insurmountable. It is Saint Lucia’s wish that this event will
ignite the spark which kindles a beacon of peace to light the
region along its way to realization of its fullest potential.
The heroic efforts of President F.W. de Klerk and
African National Congress President Nelson Mandela in
South Africa must also be praised. They have remained
unintimidated by violence and endemic opposition in single-
mindedly spearheading the creation of the Transitional
Executive Council, which at long last gives an official say
to a majority too long disenfranchised by official oppressive
dictate. This progress allows Saint Lucia fully to support the
lifting of the remaining sanctions, as called for by Mr.
Mandela. With the recent agreement on Walvis Bay and the
expectation that free and fair elections will be held in April
next year, perhaps we can soon bring to a close this sad
chapter of our history.
However, Saint Lucia is less sanguine over the situation
in some other countries of Africa. The world recession has
had an adverse effect on export revenues and therefore on
their foreign-exchange earnings and debt-settlement ability.
In addition, political strife has tended to exacerbate these
difficulties. The success of globalization in its promotion of
world economic growth depends on development which is
shared. It is important that, in the understandable
enthusiasm to do everything possible to assist with the
transformation of previously centrally managed economies,
Africa not be allowed to become a casualty of the ended
cold war.
Saint Lucia welcomes the finalization of the
demarcation of the boundary between Kuwait and Iraq,
which was accomplished by the Iraq-Kuwait Boundary
Demarcation Commission on 20 May this year. We also
welcome the adoption by the Security Council of
resolution 833 (1993), by which it guaranteed the
inviolability of the boundary between the two States. This
guarantee will serve as a deterrent against future conflict
between Kuwait and Iraq. It will also enhance stability and
security in the region. We call upon Iraq to respect the
terms of Security Council resolution 833 (1993) and other
relevant Security Council resolutions.
18 General Assembly - Forty-eighth session
The firm resolve which this Organization, particularly
the Security Council, has shown in dealing with the
problems of the long-suffering people of Haiti is to be
commended. Since the adoption of General Assembly
resolution 45/2 of 10 October 1990, the United Nations has
continued to reflect the international community’s concern
and will in its several action-oriented decisions culminating
in the adoption of Security Council resolution 867 (1993) on
23 September of this year to deploy both military and
paramilitary forces in Haiti. With a return to democracy and
the application of the economic recovery programme
envisaged by the World Bank and the United Nations
Development Programme, it is hoped that Haiti will at last
begin to experience the economic development which has for
so long eluded it and which is an absolute imperative for
alleviating the long suffering of its people.
Saint Lucia is happy to have been able to contribute
actively to the process of democratization in Haiti. A team
of more than 30 Saint Lucians helped with the organization
of the electoral process and assisted in monitoring the
elections. Some 15 Saint Lucians are today serving as
monitors of human-rights abuses in that country. Saint
Lucia is therefore deeply anxious that the restructuring and
recovery process in Haiti should succeed, and we urge the
international community to maintain solidarity with President
Jean-Bertrand Aristide as he returns home to resume the
mantle of leadership of his country.
Saint Lucia is a small Caribbean developing island
State. If developing countries in general are in jeopardy,
then small Caribbean developing island countries are
exposed to double jeopardy. We are all trapped in an
international economic system which yields no quarter to the
problems and needs that are peculiar to us, and additionally
insists upon using a continental measuring rod as a gauge of
our development processes. Like castaways set adrift on the
world’s oceans, we have for some time been desperately
trying to catch the ears of those who happily stand on solid
ground. But our voices have somehow failed to carry in the
face of the biting winds of global change which have, almost
overnight, altered the very environment within which we
have been conditioned by history to survive.
It is true that the small Caribbean island developing
countries have in some cases registered important
development gains over the past 10 to 15 years, a period
which marks the attainment of sovereignty for these small
developing countries. But the gains, where they do exist,
have been achieved only by Herculean effort and should not
be interpreted as evidence that particular or even special
consideration in the granting of economic and technical
assistance is not now still needed to promote sustained
development. These gains are to be seen, rather, in the
context of the maxim: "One should help those who try to
help themselves". The graduation of the small Caribbean
island developing countries from the World Bank’s "soft
window" into net contributor status within the United
Nations Development Programme - a graduation determined
solely on the basis of an index of per capita income - is in
our case tantamount to helping a drowning man onto a raft
and then setting him adrift without a paddle.
Apart from having average per capita incomes that are
only two-thirds that of developing countries in general, the
small Caribbean island developing countries are burdened, as
a factor of scale of operations, by administrative costs which
are proportionately three times as high as that of continental
developing countries. With our natural resources limited in
quantity as well as diversity, the odds between success and
failure become marginal and purely a matter of the quality
of administration. Where no resource surpluses exist, little
room is left for mistakes. Yet, because of our small national
budgets and disproportionately high administrative costs, we
often find ourselves unable to afford the diversity and
quality of expertise required to broaden the odds.
In the case of my country, Saint Lucia, this already
precarious economic situation is now compounded by a
direct attack on the sole item of domestic exports which
virtually keeps us from sinking into the depths of economic
despair. As a primary agricultural state, Saint Lucia is the
largest producer of bananas in the eastern Caribbean. As
used here, however, "largest" is an extremely relative term.
World annual banana production is currently about 10
million tons, of which the small States of the Windward
Islands, comprising Dominica, Grenada, Saint Vincent and
Saint Lucia, produce less than 300,000, Saint Lucia
producing about half of that quantity. Over 50 per cent of
the working populations of these islands work in banana-
associated enterprises. Both in Dominica and Saint Lucia,
more than 50 per cent of export earnings is derived from
banana exports. Our agricultural production is completely in
the hands of many small private farmers. There is no
Government banana-production ownership and there are no
latifundia. Because of topographical constraints that
adversely affect production costs, our banana industry has
been assisted to survive primarily through the umbrella of
modest preferential arrangements made available under the
various Lomé Conventions.
Today, there are forces at work, urged on by
multinational business interests, which would seek to wrest
from us even the minuscule share - just 2 per cent of the
market - which has enabled our economies barely to weather
an increasingly hostile economic environment. In order to
Forty-eighth session - 11 October l993 19
attempt to secure that end, they have also mounted initiatives
in the General Agreement on Tariffs and Trade (GATT), in
the European Court and within various international forums.
Apart from the serious social consequences which cannot but
follow a demise of the banana industry in these islands, it is
also to be recognized that, in order to purchase goods and
services from those very sources which advocate measures
calculated to bring about that demise, we must first earn the
foreign exchange to be able to do this. It can only be hoped
that, in the end, sympathetic understanding will prevail over
intransigence in the determination of this vital issue.
In this post-cold-war era, ideological considerations
have given way to political initiatives in the determination of
the direction of official-aid flows. The weight given to
foreign policy in deciding on foreign-aid flows means that
assistance is not always necessarily directed towards areas of
greater need, but is directed, rather, to areas with issues
which are politically topical. With a modest per capita
income which threatens the little remaining access it has to
concessionary assistance, with official financial flows
directed elsewhere, and with the main export commodity
under attack, Saint Lucia is left to wonder whether there is
in existence a concerted intention to marginalize small island
countries or whether it is merely the accident of present
world conditions that bears this responsibility. In any event,
the effect remains the same.
Political gain cannot be sustained in the absence of
complementary economic progress. Where world economic
advancement is isolated in its impact, political gain in world
terms will continue to prove transitory and incapable of
being sustained. It is true that the world has seen an
impressive political transformation in a rather brief period of
time in terms of a transition to democracy and a new degree
of cooperation in the United Nations at the level of the
Security Council. But if the price of these political gains is
an exacerbated marginalization of the small developing
countries, they will undoubtedly soon be dissipated in a sea
of economic troubles and the social disruption which
experience suggests must follow as a consequence.
The urgency of the international debt crisis may have
been defused, but developing-country debt, after reaching a
brief plateau, is again on the rise, approaching $1.5 trillion.
This situation is made more difficult by the drag on world
economic output, which is being caused partly by the
dislocation of economies of the former Soviet Union and
Eastern Europe. An expansion of world trade, coupled with
the recovery of commodity prices, lies at the foundation of
a solution to this problem. That is why we in CARICOM
are seeking to establish trading and other economic links
with our neighbours in the Latin American region and are
looking to participate in economic-cooperation initiatives
within the Americas and elsewhere.
Population growth in the developing countries, too,
though it has maintained a relatively steady rate for over a
decade, continues to increase in numerical terms, accounting
for 93 per cent global population growth, which is now
about 93 million annually. The balance between economic
and population growth must be stabilized in the interest of
human progress.
We approach the twenty-first century with world
changes which have been as rapid as they have been
bewildering. The ensuing challenge which lies before small
countries such as ours, daunting as it is because of our
slender resources, is to develop the necessary resilience to
enable us to adapt to these changes. I am of the view that
incorporated within the idea of universality is the concept of
common progress and the need to ensure that an
environment is created within which world-embracing
advancement becomes possible.
In this context, the United Nations cannot be expected
to micro-manage global change; as the pre-eminent global
20 General Assembly - Forty-eighth session
Organization, its resources must be enhanced to allow it to
play an even greater role as a fulcrum, both in the traditional
spheres of activity and in new areas created by the new
order of things. The United Nations is, accordingly, seen as
playing an expanded role in the economic welfare of
developing countries, including the development and
application of further initiatives to address constraints
imposed by smallness and island status.
We look forward to the Secretary-General’s agenda for
development, with the expectation that it will seek to address
the new problems and challenges which have arisen even as
some of the old issues have been, or are in the process of
being, put to bed.
Let me assure the Assembly of Saint Lucia’s pledge to
continue to cooperate fully within the institutions of the
Organization to further its objectives for the betterment of
humanity. What we lack in financial resources we can
perhaps make up in human resources. The fact that Saint
Lucia has produced two Nobel laureates in this generation is
indicative, I believe, of our ability to cooperate in the
common pursuit of the noble purposes of this esteemed
Organization.
